This opinion is subject to administrative correction before final disposition.




                                   Before
                        TANG, STEPHENS, and FOIL,
                          Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                   Diego F. DAVILA-NARVAEZ
             Hospital Corpsman First Class (E-6), U.S. Navy
                              Appellant

                               No. 201900165

                             Decided: 22 April 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                                Stephen Reyes

   Sentence adjudged 22 March 2019 by a general court-martial con-
   vened at U.S. Naval Forces Japan, Yokosuka, Japan, consisting of a
   military judge sitting alone. Sentence in the Entry of Judgment: re-
   duction to E-1, confinement for 36 months, total forfeitures, and a dis-
   honorable discharge. 1

                              For Appellant:
                 Lieutenant Daniel E. Rosinski, JAGC, USN.

                                 For Appellee:
                              Brian K. Keller, Esq.



   1  In accordance with the pretrial agreement, the convening authority suspended
confinement in excess of 18 months.
          United States v. Davila-Narvaez, NMCCA No. 201900165
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2